Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
In view of the common ownership with Hilti, the rejection based on reference 

Andersen (10017939) is hereby withdrawn.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19, 21-22, 24 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shriver (7424793).
Per claims 1, Shriver (figures 1, 4) shows a sealing system for sealing a safing slot adjacent a curtain wall construction (safing slot….curtain wall construction still not yet claimed structural limitations), the sealing system comprising a spandrel panel (figure 4) configured for installation in the curtain wall construction comprising framing members (frame members and curtain wall are not yet positively claimed), the spandrel panel comprising an outer side (figure 1, the surface facing 16) and an inner side (facing 35) configured relative to the safing slot, the outer side comprising a first surface facing a first direction (figure 1) pointing towards an exterior side of the curtain wall construction when the spandrel panel is configured in an installed state (the building is not a claimed limitation and the structure is able to function as claimed as it is unclear what the building structure looks like and which side is inside or outside), the inner side comprising a second surface (facing 135) adjacent to the first surface and facing a second direction pointing towards an interior side of the curtain wall construction when the spandrel panel is configured in the installed state (the building is not a claimed limitation and the structure is able to function as claimed as it is unclear what the building structure looks like), wherein the second surface comprise a cavity (the cavity that 30 fit therein) having a first end and a second end configured between the framing members in the installed state, the cavity having an opening at the first end oriented in the second direction facing and aligned with the safing slot (the safing slot is not yet positively claimed and the reference is able to function as claimed) and an interior side of the curtain wall construction (able to function as claimed, and the building is not claimed structure ) and a back surface at the second end when said spandrel panel is in installed state, an alignment axis passing through the back surface of the cavity and the framing members in the installed state, wherein a width and back surface of the cavity (the width demonstrated by 59) extend in a third direction, the width configured less than a width of an area between the framing members comprising the spandrel panel in the installed state, the third direction crossing the first direction and the second direction; and wherein a central axis of the area between the framing members passes in the second direction through the cavity, and wherein the opening of the cavity comprises an insulating material (30) in the installed state, the insulating material passing through the opening (set forth between part 54, 58 figure 4) and extending a distance from the spandrel panel to occupy the safing slot in the installed state. 
Per claims 3-7, Shriver further shows the cavity is a compartment having a base and at least two sides and wherein the base corresponds to the back surface, wherein the cavity of the spandrel area is in a form of a U-shaped (see the shape of the cavity of figure 4), rectangular channel, wherein a back surface of the cavity is parallel the first surface of the spandrel panel, wherein the cavity is made from a rigid material (steel), wherein the insulating material comprises a thermally resistant and/or air tight material. 
Per claims 8, 13-17, Shriver further shows the sealing system comprising a spandrel panel comprising an outer side and an inner side configured relative to a safing slot adjacent a curtain wall construction, the inner side and the outer side facing opposing direction , the spandrel panel comprising the inner side comprising a first element comprising a cavity facing the safing slot when the system is in an installed state installed in the curtain wall construction, wherein the cavity is located in a spandrel area of the curtain wall construction in the stalled state (there is not specific structure to the building and the reference teaching attaching to a building), and wherein the cavity comprises a first end comprising an opening aligned with the safing slot(the slot is not yet positively claimed, and the reference is able to function as claimed) and a second end comprising a back surface of the cavity, an alignment axis passing through the back surface of the cavity and framing members of the curtain wall construction in the installed state, the cavity having a width less than a width of an area between framing members of the curtain wall construction in the installed state, a second element (30) comprising a thermally resistant and/or air tight insulating material, positioned at least partially in the cavity of the first element, wherein the second element comprises: a) an inner end surface configured to be in abutment with an outer edge of the floor for sealing there adjacent, an outer end surface in abutment with respect the interior wait surface of the cavity in the installed state, a lower facing surface extending between the inner end surface and the outer end surface and facing downwardly therebetween, and d) an upper facing surface extending between the inner end surface and the outer end surface and facing upwardly therebetween, wherein the insulating material (30) is at least partially disposed the safing slot in the installed state, wherein the insulating material passing through the opening and extending a distance from the spandrel panel to occupy the safing slot in the installed state. 
Per claims 9-12, Shriver further shows the cavity comprises at least one wall and the opening( see figures 4), the cavity is a compartment having the back surface and at least two sides, wherein the cavity of the spandrel area is in a form of a U-shaped (see the shape of the cavity), rectangular channel, wherein opening of the cavity is parallel the exterior wall surface of the spandrel panel, wherein the cavity is made from a rigid material (steel), wherein the insulating material comprises a thermally resistant and/or air tight material (30), the metal material is steel (col 3 line 26).
Per claims 13-14, Shriver further shows the insulating material being thermally resistant and/or air tight flexible mineral wool material, rubber-like material foam to facilitate placement thereof into the safing slot, wherein the insulating material is thermally resistant flexible mineral wool material( col 7 lines 3-10), a polyurethane foam or an elastomeric interlaced foam based on synthetic rubber.
Per claims 15-17, Shriver further shows a connecting third element (30) comprising a thermally resistant and/or air tight material for insulating, positioned in front of the vertical framing member and in abutment with respect to the second element, an outer fire retardant coating positioned across the second element and the adjacent portions of the interior framing member of the curtain wall construction and the floor located there adjacent in the installed state.
	Per claims 18, Shriver shows an apparatus (figures 1, 4) and other attaching structures comprising a box insert in a spandrel area of a curtain wall construction in an installed state configured for installation adjacent a safing slot, the box is configured to be installed in the curtain wall construction coupled to one or more framing members and located within an interior wall surface of the curtain wail construction in the installed state, and wherein the box-insert comprises a compartment having an opening aligned with the safing slot (the slot is not yet positively claimed and the reference is able to function claimed) and a base and at least two ledges configured to overlap respective portions of the interior wall surface in the installed state, the opening facing the safing slot in the installed state, wherein the compartment has a width less than a width of the spandrel area between framing members of the curtain wall construction in the installed state, wherein a central axis of the spandrel area between the framing members passes through the cavity and wherein an alignment axis passes through the base of the compartment and the framing members in the installed state.
	Per claims 19, 21, Shriver further shows the box-insert is in form of a U-shaped, rectangular channel, wherein the box-insert comprises additional ledges for fixing the box-insert to an interior panel, a pre-compressed elastic sealing element and a cover foil.
	Per claims 22, Shriver (similar structures to the other independent claims are interpreted and labeled similarly and are not repeated below) further shows a building construction having a curtain wall construction defined by an interior wall comprising framing members and at least one floor spatially disposed from the interior wall, surface of the curtain wall construction defining the safing slot extending between the interior wall surface of the curtain wail construction and an outer edge of the floor, comprising a thermally insulating and sealing system for effectively thermally insulating and sealing of the sating slot, wherein the thermal insulating and sealing system comprises: i) a first element comprising a cavity, which is a compartment having a base and at least two sides, configured to be positioned substantially at a height of the floor, within the spandrel area of the interior wall surface, the cavity comprising an opening with an orientation facing an interior of a building in the installed state of the building and aligned with the safing slot (slot not yet positively claimed and the reference is able to function as claimed) construction in or on the building (the reference teaching the structure being part of a building and is thus on the building), wherein the cavity has a width less than a width of the spandrel area between the framing members of the curtain wall construction in the installed state, and a second element (30) comprising a thermally resistant and/or air tight insulating material (30), positioned at least partially in the cavity of the first element in the installed state, wherein the second element, a) an inner end surface configured to be positionable in abutment with respect to the outer edge of the floor for sealing there adjacent, an outer end surface configured to be positionable in abutment with respect the interior wall surface of the cavity, c) a lower facing surface extending between the inner end surface and the outer end surface and facing downwardly therebetween, and d) an upper facing surface extending between the inner end surface and the outer end surface and facing upwardly there between, and iii) a connecting third element comprising a second thermally resistant and/or air tight material (30) for insulating, positioned in front of the vertical framing member and in abutment with respect to the second element in the installed sate, wherein the first thermally resistant and/or air tight insulating material passes through the opening and extends a distance from the spandrel panel sufficient to occupy the safing slot in the installed state, wherein the cavity is made from rigid material, and wherein the thermally resistant and/or air tight material comprises a thermally resistant and/or air tight flexible mineral wool material, rubber-like material or a foam.
	Per claim 24, Shriver further shows the second surface comprising at least a portion of a cavity configured between the framing members in the installed state, the cavity having an opening orientated in the second direction facing the interior side of the curtain wall construction when the panel is in the installed state (able to function as claimed, a width of the cavity extending in third direction (from left to right) is configured less than a width of an area between members comprising the spandrel panel in the installed state, the third direction crossing the first and second direction, the opening of the cavity has a width equal to the width of the cavity in the third direction crossing the first direction and the second direction.

Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive.
With respect to the added limitation of “ aligned with the safing slot”, examiner respectfully points out that the claims do not positively claim the “ safing slot”.  From the preamble, “ for sealing a safing slot”, it is clear the “ safing slot” is a subcombination with the sealing system, not a combination.  Furthermore, Silver shows the insulation extends out of the box/panel as claimed.  The width of the part in figure 4 surrounding the insulation is narrow, and the opening certainly can align as claimed as the opening/cavity of the panel is quite large compared to the width.  The reference thus still shows the claimed limitations.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different safing slot sealing assemblies.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

5/16/2022